                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


CRAVEN RANDALL CASPER,                              )
                                                    )
                             Plaintiff,             )
                                                    )
                      v.                            )              1:18CV907
                                                    )
CARTERET COUNTY NEWS-TIMES,                         )
CAROLINA COAST ONLINE and                           )
CARTERET PUBLISHING COMPANY,                        )
                                                    )
                             Defendants.            )


                      MEMORANDUM OPINION AND ORDER

LORETTA C. BIGGS, District Judge.

       Plaintiff, Craven Randall Casper, proceeding pro se, initiated this action on October 29,

2018 by filing a Complaint containing one count entitled Injunctive Relief, against the above-

named defendants. (ECF No. 1.) Before the Court are three motions: (1) Defendants’ Motion

to Dismiss, (ECF No. 9); (2) Plaintiff’s Motion for Leave to Amend Complaint, (ECF No.

14); and (3) Plaintiff’s Motion To Remove Content, (ECF No. 15). For the reasons set forth

below, the Court will grant Defendants’ motion to dismiss the Complaint and will deny as

moot each of Plaintiff’s motions.

       Defendants move to dismiss Plaintiff’s Complaint, pursuant to Rules 12(b)(1) and

12(b)(6) of the Federal Rules of Civil Procedure, for lack of jurisdiction and failure to state a

claim for relief. (ECF No. 9 at 1.) In addition, Defendants contend that the doctrine of res

judicata precludes this action because a lawsuit filed by Plaintiff in state court “asserting the

same complaints” he now asserts in this Court was dismissed by that state court on August
23, 2018. (ECF No. 10 at 3, 6) (citing Casper v. Carteret County News-Times, Carolina Coastline,

Carteret Publishing Company, Orange County Superior Court, Case No. 18 CV 714.)1

       The Court will first address whether it has subject matter jurisdiction over Plaintiff’s

claim. A motion brought pursuant to Rule 12(b)(1), which governs dismissals for lack of

subject-matter jurisdiction, raises the question of “whether [Plaintiff] has a right to be in the

district court at all and whether the court has the power to hear and dispose of [the] claim.”

Holloway v. Pagan River Dockside Seafood, Inc., 669 F.3d 448, 452 (4th Cir. 2012). “Federal courts

are courts of limited jurisdiction.” Kokkonen v. Guardian Life Ins. Co of Am., 511 U.S. 375, 377

(1994). “The United States Code confers subject matter jurisdiction on the federal district

courts in two ways—where there is federal question jurisdiction and where there is diversity

jurisdiction.” Holbrook v. W. Va. Reg’l Jail & Corr. Facility Auth., No. 3:16-cv-03705, 2016 WL

7645588, at *6 (S.D.W. Va. Dec. 6, 2016) (citing 28 U.S.C. §§ 1331, 1332), report and

recommendation adopted, 2017 WL 55872 (S.D.W. Va. Jan. 4, 2017). The burden of establishing

subject-matter jurisdiction is on the plaintiff. Evans v. B.F. Perkins Co., 166 F.3d 642, 647 (4th

Cir. 1999). When evaluating a Rule 12(b)(1) motion, the court may consider evidence outside

the pleadings and should grant the motion “only if the material jurisdictional facts are not in

dispute and the moving party is entitled to prevail as a matter of law.” Id. (quoting Richmond,

Fredericksburg & Potomac R.R. Co. v. United States, 945 F.2d 765, 768 (4th Cir. 1991)). Once a

court determines it lacks subject-matter jurisdiction over a claim, the claim must be dismissed.

See Arbaugh v. Y & H Corp., 546 U.S. 500, 514 (2006).


1
  The Court notes that Paragraph 5 of Plaintiff’s Complaint in this Court states “The Plaintiff, Mr.
Craven Randall Casper, files this Original Complaint in the State Court of North Carolina.” (ECF No.
1 ¶ 5.)
                                                 2
       “[A] party seeking to adjudicate a matter in federal court must allege and, when

challenged, must demonstrate the federal court’s jurisdiction over the matter.” Strawn v. AT

& T Mobility LLC, 530 F.3d 293, 296 (4th Cir. 2008). Defendants contend that Plaintiff cannot

establish diversity jurisdiction because Plaintiff and Defendants are all residents of North

Carolina. (ECF No. 10 at 2.) It does not appear that Plaintiff asserts otherwise. Plaintiff, in

Section III of his Complaint entitled “Jurisdiction and Venue,” addresses venue, personal

jurisdiction and supplemental jurisdiction, but fails to address this Court’s subject-matter

jurisdiction. (ECF No. 1 ¶¶ 28–38.) However, in Paragraph 38 of the Complaint, Plaintiff

asserts that he is a resident of Chapel Hill, North Carolina. (Id. ¶ 38.) Further, in Paragraphs

13, 14 and 15 of the Complaint, Plaintiff states that Defendant Carteret County News-Times

is based in Morehead City, NC, that Carolina Coast’s website is copyrighted in Morehead City,

NC, and that Carteret Publishing Company is registered with the NC Secretary of State’s

Office.2 (Id. ¶¶ 13–15.) For this Court to have subject-matter jurisdiction based on diversity,

complete diversity of citizenship must exist between the parties, meaning that no party on one

side may be a citizen of the same state as any party on the other side. See Exxon Mobil Corp. v.

Allapattah Servs., Inc., 545 U.S. 546, 553 (2005). A corporation is considered a “citizen” of the

state or foreign state in which it is incorporated and the state or foreign state in which it has

its “principal place of business.” 28 U.S.C. § 1332(c)(1). A corporation’s “principal place of

business” is its “nerve center,” or “where the corporation maintains its headquarters.” Hertz

Corp. v. Friend, 559 U.S. 77, 92–93 (2010).



2
 Carteret County News-Times and Carolina Coast Online are not independent legal entities but are
publications of Carteret Publishing Company, Inc. (ECF No. 17 at 1 n.1.)
                                               3
       Thus, there appears to be no dispute between the parties that this Court cannot exercise

jurisdiction over Plaintiff’s claim based on diversity of citizenship since Plaintiff and

Defendants are citizens of North Carolina. Nor would allowing Plaintiff to amend the

Complaint to add additional parties, as requested by Plaintiff, (ECF No. 14), change this

outcome and thus such amendments would be futile. See Edwards v. City of Goldsboro, 178 F.3d

231, 242 (4th Cir. 1999) (“[L]eave to amend a pleading should be denied only when the

amendment would be prejudicial to the opposing party, there has been bad faith on the part

of the moving party, or the amendment would be futile.” (quoting Johnson v. Oroweat Foods Co.,

785 F.2d 503, 509 (4th Cir. 1986))).

       In addition, this Court lacks federal question jurisdiction. Plaintiff’s Complaint contains

one count which is entitled Injunctive Relief and requests that this Court permanently remove

certain newspaper and online photographs, articles, and other content which Plaintiff alleges

disparages him or is erroneous. (See ECF No. 1 at 24–26.) The Court agrees with Defendants

that injunctive relief is not a claim for relief, rather it is a remedy under both federal and state

law. (See ECF No. 10 at 4.) “[A]n injunction is not a claim, but rather, a form of relief.” Trs.

of the Nat’l Retirement Fund v. Wildwood Corp., No. 11 Civ. 6287, 2013 WL 8446003, at *2 n.1

(S.D.N.Y. Dec. 17, 2013); see also Feel Better Kids, Inc. v. Kids in Need, Inc., No. CV–06–0023,

2012 WL 4483000, at *6 n. 11 (E.D.N.Y. Aug. 28, 2012) (“An injunction is a form of relief,

not a cause of action.”), report and recommendation adopted, 2012 WL 4483874 (E.D.N.Y. Sept.

27, 2012). Further, construing Plaintiff’s complaint liberally, as this Court is required to do,

see Erickson v. Pardus, 551 U.S. 89, 94 (2007), it appears that Plaintiff may be attempting to

assert a claim of libel. (See ECF No. 1.) Thus, to the extent that a viable claim has been


                                                 4
asserted, such claim conceivably arises out of state law and not federal law. See Craven v. Cope,

656 S.E.2d 729, 732 (N.C. Ct. App. 2008) (stating the elements for libel under North Carolina

law). Although Plaintiff asserts that this Court should exercise supplemental jurisdiction over

his claim, (ECF No. 1 ¶ 31), he must first assert a claim over which this Court has original

jurisdiction in order for such supplemental jurisdiction to attach. See Exxon Mobil, 545 U.S. at

552 (stating that a court “may exercise supplemental jurisdiction” only “once a court has

original jurisdiction”).

       The Court therefore concludes that Plaintiff has failed to meet his burden of

establishing that this Court has jurisdiction over this matter, and thus this case must be

dismissed. While the Court appreciates its obligation to construe pro se pleadings liberally, the

Court cannot countenance the filing of pleadings, pro se or otherwise, that are not well

grounded in law and fact or are otherwise inappropriately brought before the Court. See Weller

v. Dep’t of Social Servs. for City of Balt., 901 F.2d 387, 391 (4th Cir. 1990) (“While pro se complaints

may ‘represent the work of an untutored hand requiring special judicial solicitude,’ a district

court is not required to recognize ‘obscure or extravagant claims defying the most concerted

efforts to unravel them.’” (quoting Beaudett v. City of Hampton, 775 F.2d 1274, 1277 (4th Cir.

1985))).

       For the reasons outlined herein, the Court enters the following:



                           [ORDER TO FOLLOW ON NEXT PAGE]




                                                   5
                                        ORDER

      IT IS THEREFORE ORDERED that Defendants’ Motion To Dismiss, (ECF No.9),

is GRANTED and this action is DISMISSED;

      IT IS FURTHER ORDERED that Plaintiff’s Motion To Amend, (ECF No. 14), and

Motion To Remove Content, (ECF No. 15), are DENIED AS MOOT.

      This the 21st ay of June, 2019.

                                              /s/ Loretta C. Biggs
                                              United States District Judge




                                          6
